Exhibit 10.18



 



"GRANT_DATE"






"FIRST_NAME" "MIDDLE_NAME" "LAST_NAME"
"ADDRESS_LINE_1"
"CITY", "STATE" "ZIP_CODE"






RE: Letter Agreement dated "GRANT_DATE", Restricted Stock Number "NUM"
Grant of Restricted Stock (the "Agreement")


Dear "FIRST_NAME":



I am pleased to advise you that on "GRANT_DATE" (the "Date of Grant"), and
pursuant to the First Midwest Bancorp, Inc. Omnibus Stock and Incentive Plan, as
Amended (the "Plan"), the Compensation Committee (the "Committee") of the Board
of Directors of First Midwest Bancorp, Inc. (the "Company") has approved a grant
to you of a "Restricted Shares Award" (the "Award"). The Award provides you with
the opportunity to earn "SHARES" shares of the Company's Common Stock.



The Award is subject to the terms and conditions of the Plan, including any
Amendments thereto, which are incorporated herein by reference, and to the
following provisions:



(1) Award



The Company hereby grants to you an Award of "SHARES" shares of Common Stock,
subject to the restrictions and other conditions set forth herein. Such shares
are referred to in this Letter Agreement as the "Restricted Shares." Restricted
Shares may not be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated subject to Sections (2), (3) and (4). Within a reasonable time
after the date of this Award, the Company shall instruct its transfer agent to
establish a book entry account representing the Restricted Shares in your name
effective as of the Date of Grant, provided that the Company shall retain
control of such account until the Restricted Shares have become vested in
accordance with the Award.



As promptly as practical after the date on which a portion or all of the
Restricted Shares vest under this Agreement, and after receipt of any required
tax withholding under Section 8, the Company shall instruct the transfer agent
to transfer the number of vested Restricted Shares (less any shares withheld in
satisfaction of tax withholding obligations under Section 8, if any) to an
unrestricted account over which only you have control.



(2) Restrictions; Vesting



Except as otherwise provided in paragraphs (3) and (4) below, the Restricted
Shares shall vest and become transferable only if you continue in the employment
of the Company or any of its subsidiaries up to the applicable vesting dates.
The Restricted Shares will vest and become transferable in as follows: (a) 50%
will vest on vest date 1; and (b) the remaining 50% of the Award will vest vest
date 2.



 

This Letter Agreement constitutes part of a prospectus covering securities that
have been registered under the Securities Act of 1933, as amended.



 

(3) Termination of Employment



If your employment with the Company or any of its subsidiaries terminates due to
your death, Disability or Retirement at or after your Normal Retirement Date,
all restrictions on any unvested Restricted Shares will lapse and all such
unvested Restricted Shares will become immediately vested and transferable in
full and the provision of Section 1(b) shall apply. If your employment with the
Company or any of its subsidiaries terminates for any other reason prior to the
full vesting of the Restricted Shares, all non-vested Restricted Shares shall be
immediately forfeited and all your rights hereunder shall terminate.



(4) Merger, Consolidation or Change in Control



In the event of a Change in Control, all restrictions on the Restricted Shares
will lapse and the Restricted Shares shall be vested and fully transferable and
the provisions of Section 1(b) shall apply. For purposes of this Letter
Agreement, "Change in Control" shall be as defined in Section 14 of the Plan,
provided that notwithstanding the provisions of Section 14(c) of the Plan
relating to stockholder approval of a transaction constituting a Business
Combination (as defined in Section 14(c)), a Change in Control with respect to a
Business Combination shall not occur prior to the date of consummation of such
transaction.



(5) Non-Transferability



Subject to the terms of this Agreement, this Award is personal to you and, until
vested and transferable hereunder, may not be sold, transferred, pledged,
assigned or otherwise alienated, otherwise than by will or by the laws of
descent and distribution.



(6) Securities Law Restrictions



You understand and acknowledge that applicable securities laws govern and may
restrict your right to offer, sell, or otherwise dispose of any Common Stock
received under the Award.



Executive Officers of the Company subject to the two (2) day reporting rules of
Section 16(a) and short-swing profit recovery rules of Section 16(b) of the
Securities Exchange Act of 1934 should consult the Company's Corporate Secretary
prior to selling any such shares.



Additional information regarding these rules can be found in the Plan's "Summary
Description" and the document entitled "General Information Regarding Restricted
Share Grants".



(7) Stockholder Rights



Upon the effective date of the book entry pursuant to paragraph (1), you shall
have all of the rights of a stockholder with respect to the Restricted Shares,
including, the right to vote the shares and to receive all cash dividends or
other cash distributions paid or made available with respect to such shares. The
Restricted Shares are not subject to or eligible for inclusion in the First
Midwest Bancorp, Inc. Dividend Reinvestment and Stock Purchase Plan. As a
result, as of each dividend date declared by the Company, with respect to the
Restricted Shares, a dollar amount equal to the amount of the dividend paid on
the Restricted Shares held by you as of the close of business on the record date
for such dividend shall be paid directly to you in cash.



 

(8) Withholding



You shall pay all applicable federal, state and local income and employment
taxes (including taxes of any foreign jurisdiction) which the Company is
required to withhold at any time with respect to the Restricted Shares, which
will generally occur as the Restricted Shares vest, when cash dividends are paid
prior to the time the Restricted Shares vest, or as of the date of grant if you
file an election under Section 83(b) of the tax code. Withholding with respect
to cash dividends will be paid through withholding from your next normal payroll
check. Payment of withholding upon vesting of the shares will be accomplished
through withholding by the Company of Restricted Shares then vesting under this
Award with a value equal to such minimum statutory withholding amount. Shares
withheld as payment of required withholding shall be valued at Fair Market Value
on the date such withholding obligation arises. Payment of withholding as a
result of an 83(b) election must be made by you to the Company in cash or by
delivering previously-acquired shares with a Fair Market Value equal to the
required withholding.



(9) Tax Consequences



Information regarding federal tax consequences of the Award can be found in the
Plan's "Summary Description", and the document entitled "General Information
Regarding Restricted Share Grants". You are strongly encouraged to contact your
tax advisor regarding such tax consequences as they relate to you.



(10) Employment; Successors



Nothing herein confers any right or obligation on you to continue in the
employment of the Company or any subsidiary or shall affect in any way your
right or the right of the Company or any subsidiary, as the case may be, to
terminate your employment at any time. Nothing herein shall create any right for
you to receive, or obligation on the part of the Company grant to you, any
future Awards under the Plan. This Agreement shall be binding upon, and inure to
the benefit of, any successor or successors of the Company.



(11) Conformity with Plan



The Award is intended to conform in all respects with the Plan. Inconsistencies
between this Agreement and the Plan shall be resolved in accordance with the
terms of the Plan. By executing and returning the enclosed Confirmation of
Acceptance of this Letter Agreement, you agree to be bound by all the terms
hereof and of the Plan. Except as otherwise expressly provided herein, all
definitions stated in the Plan shall be fully applicable to this Letter
Agreement.



Any action taken or decision made by the Compensation Committee of the Company's
Board of Directors arising out of or in connection with the construction,
administration, interpretation or effect of this Agreement or the Plan, shall
lie within sole and absolute discretion, as the case may be, and shall be final,
conclusive and binding on you and all persons claiming under or through you.
This Agreement shall be binding upon your heirs, executors, administrators and
successors.



This Agreement shall be construed and interpreted in accordance with the laws of
the Sate of Delaware.



 

 

To confirm your understanding and acceptance of the Award granted to you by this
Letter Agreement, please execute and return in the enclosed envelope the
following enclosed documents: (a) the "Beneficiary Designation Form" and (b) the
Confirmation of Acceptance endorsement of this Letter Agreement. The original
copy of this Letter Agreement should be retained for your permanent records.



If you have any questions, please do not hesitate to contact the office of the
Corporate Controller of First Midwest Bancorp, Inc. at (630) 875-7459.



Very truly yours,



John M. O'Meara

Chairman and Chief Executive Officer

First Midwest Bancorp, Inc.